Citation Nr: 9900073	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-40 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a left foot 
disorder.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1943.

This matter is before the Board on appeal from a June 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied the 
claims on appeal.

A personal hearing was conducted before the RO in February 
1997, a transcript of which is of record.

As a preliminary matter, the Board notes that none of the 
veteran's service medical records are available as they were 
possibly destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The Board also notes that a VA Memorandum, dated in February 
1995, shows that the veterans claims folder was not found, 
and that a rebuilt folder had been made.  


CONTENTIONS OF APPELLANT ON APPEAL

While the veteran acknowledges that his flat feet and a 
separate left foot disorder existed prior to his entry into 
service, he contends that both conditions were aggravated by 
his period of active service.  Specifically, he maintains 
that he was given ill-fitting boots, and this combined with 
the marching and rigors of military service irritated or 
aggravated these preexisting conditions.  He also maintains 
that he experienced pain and swelling of his feet while on 
active duty, and was reportedly told that he was discharged 
because of disability.  Therefore, he believes that he is 
entitled to a grant of service connection for flat feet and a 
left foot disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
well-grounded claims of entitlement to service connection for 
either flat feet or a separate foot disorder.


FINDINGS OF FACT

1.  The veteran acknowledges that he had flat feet and a left 
foot disorder prior to his period of active service.

2.  The evidence on file does not show that either the 
veterans flat feet or his left foot disorder was permanently 
worsened during his period of active duty.


CONCLUSIONS OF LAW

1.  The veterans flat feet were not aggravated by his 
military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

2.  The veterans left foot disorder was not aggravated by 
his military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  As mentioned above, the veterans 
service medical records are unavailable as they were 
presumably destroyed in a fire.  However, various discharge 
documents are on file.  These documents list the reason for 
the veterans discharge as Convenience of the Government, 
pursuant to 615-360 Section X.  Further, the veterans 
Honorable Discharge certificate, which was signed by the 
veteran, stated that his physical condition when discharged 
was unknown.  

The records assembled for the Boards review shows that the 
veteran submitted his claims of entitlement to service 
connection for flat feet and a left foot disorder in April 
1994.  At that time, the veteran indicated that tendons in 
his left foot had been cut, and he contended that his active 
service aggravated his left foot disabilities.  

On file is a handwritten statement from a Captain A.M. 
Wieongrad, M.D., dated in October 1942.  Captain Wieongrad 
stated that the veteran was to be placed on work where he 
could stay off his feet, as the condition of his feet did not 
permit undue standing or walking.

The veteran underwent a VA general medical examination in 
February 1995.  It was noted that there was a clinic file 
available for review.  At that examination, the veteran 
reported that he was in an automobile accident prior to his 
entry into service at which time the dorsiflexion tendons of 
his left foot were severed and repaired.  He claimed that the 
marching and the rigors of service irritated or aggravated 
this condition, and that he experienced foot swelling.  The 
veteran did not have any limitation of range of motion, but 
complained of recurrent ankle sprains.  It was also noted 
that the veteran had pes planus (flat feet), which he 
acknowledged also existed well before he entered service.  
The examiners review of the veterans chart confirmed that 
he had been treated for ankle sprains.  He also had a history 
of surgery on the left knee, about 4 or 5 years earlier, but 
did not quite know what the surgery was about.  However, he 
thought it was for a cartilage tear.  It was evident to the 
examiner that it was an arthroscopic approach, and that the 
veteran had some instability in the left knee.  On 
examination, the examiner found the veterans build and state 
of nutrition to be normal.  In regard to the veterans lower 
legs, it was noted that the scarring from the torn tendons on 
the anterior left tibia was not visible to the examiner.  
However, when the veteran dorsiflexed the left foot there was 
sort of a lumping up of the anterior tendon just anterior 
to the tibia.  Nevertheless, the veteran did not seem to show 
any lack of range of motion of the left ankle.  Additionally, 
when he stood there was a loss of the longitudinal arch 
medial to the great toe in both feet indicating pes planus.  
There was also a tendency to have hallux valgus, especially 
on the left.  Diagnoses included history of lacerated 
dorsiflexion tendons on the left foot.  It was noted that the 
veteran did not experience loss of range of motion of the 
left ankle, and that the scars were not even visible anymore.  
The veteran did have a bulking up of the tendon in 
dorsiflexion movement.  He was also diagnosed with bilateral 
pes planus, and bilateral hallux valgus, worse on the left.

The veteran also underwent a VA neurological examination in 
February 1995.  At that examination, it was noted that the 
veterans pre-service automobile accident occurred in 1937.  
He was reportedly riding in the back seat of the car when it 
turned over.  Although he was able to walk away from the 
accident, he experienced pain in the left foot for which he 
was taken to the hospital.  At the hospital he received 
tendon treatment for an injury to the extensor tendon.  He 
was limping slightly thereafter and possibly had a medical 
discharge.  The veteran reported that after discharge he 
returned to his previous job as a brakeman on the railroad 
until 1944, and was a seaman until 1969.  He then did odd 
jobs until the end of the 1970s, and has been unemployed 
since that time.  On the date of examination, the veterans 
complaints included, among other things, pain in the left 
knee and foot.  It was noted that he had a cane, but did not 
use it, and that he had fallen a few times.  On examination, 
his lower limbs were found to be of good strength proximally 
and distally.  Knee and ankle jerks were absent on both 
sides.  His plantar reflexes were flexor.  Also, there 
was stocking anesthesia for cold below the knees, and 
vibration sense was markedly diminished.  The position sense 
of the big toes was fair.  Heel-knee test was poorly 
performed, and he could not do tandem gait.  Romberg test was 
also positive.  The overall diagnosis was of presumably 
diabetic sensor polyneuropathy with unsteady gait.  

X-rays were also taken at the February 1995 VA examinations.  
Bilateral views of the feet showed the calcaneal inclination 
angles to be slightly flattened in the range of 10 to 15 
degrees.  Posterior and plantar heel spurs were present at 
the left calcaneus.  There was minimal chondrocalcinosis at 
the right ankle.  Additionally, there were degenerative 
changes in the first metatarsophalangeal joints bilaterally 
with tendency toward hallux valgus and bunion formation.  The 
conclusions of the feet X-ray were: minimal chronic changes, 
as described, and underlying CPPD; rule out old fracture in 
the right fourth metatarsal; and benign appearing cyst change 
in the medullary cavity of the proximal phalanx of the left 
great toe.  X-rays of the veterans leg showed pseudogout 
(CPPD) in both knees; minimal degenerative change; and 
probable phleboliths in the left calf.

In a June 1995 rating decision, the RO denied the claims of 
entitlement to service connection for flat feet and a 
separate left foot disorder.  The RO found that the evidence 
showed that both conditions existed prior to service, and 
that there was no evidence to support a finding that either 
condition worsened during service.  The veteran appealed this 
decision to the Board.

A January 1997 statement from the NPRC which reported that a 
search could not be made of morning reports or sick reports 
because the veteran was alleging illness before his military 
service.  Therefore, the NPRC would not have a record of 
that.

The veteran had a personal hearing before the RO in February 
1997.  At that hearing, the veteran testified about his in-
service feet problems.  It was contended that he was given 
ill fitting boots to wear when he got into the Army, that he 
was put on long marches with 50 pound packs, did 
calisthenics, and was generally on his feet most of the time 
with what he felt were ill fitting shoes.  The veteran 
testified that after he received the note stating that he was 
to be assigned duties that kept him off his feet, he was 
given extra duty with a coal shovel to shovel coal into a 
boiler.  As a result of these duties, the veteran testified 
that he experienced pain and swelling in his feet, and that 
he had to seek medical treatment.  He also testified that it 
was indicated to him that his discharge was due to 
disability.  In support of this contention, the veteran 
testified that the discharge papers he received had the 
abbreviation CDD, which meant an Order of Medical 
Discharge.  Furthermore, the veteran testified that he had 
problems with his feet after his discharge from service when 
he resumed his previous employment as a railroad brakeman, 
and that he eventually quit this job because of these 
problems.

Legal Criteria.  Service connection for VA disability compen-
sation purposes will be awarded to a veteran who served on 
active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994); Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1998).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
justify a belief by a fair and impartial individual that 
the claim is plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the veteran has acknowledged 
that both his flat feet and his left foot disorder preexisted 
his entry into service.  He has based his claim entirely upon 
the theory of in-service aggravation.  Additionally, the 
Board notes that the December 1995 VA examiner found the 
veterans history of his left foot disorder to be credible.  
Thus, the Board finds that there is clear and unmistakable 
evidence that the veterans flat feet and left foot disorder 
preexisted service.

As stated above, no service medical record, including the 
veterans enlistment examination, is on file.  Taking into 
account the benefit of the doubt rule, the Board is the 
opinion that it must find that the veterans flat feet and 
left foot disorder were asymptomatic upon his entry into 
service.  See 38 C.F.R. § 3.102.  The Board also finds that, 
absent evidence to the contrary, it must accept the veterans 
account of his in-service symptomatology as true.  Foot pain 
and swelling are visible symptoms subject to lay observation.  
A lay person is competent to testify as to the existence of 
such symptoms.  See Savage, supra.  Additionally, the October 
1942 statement of Captain Wieongrad also supports a finding 
of in-service feet problems.

Despite the fact that the veteran experienced foot problems 
during active service, the evidence on file does not 
establish that these problems represented a worsening of the 
veterans preexisting conditions rather than temporary flare-
ups of symptoms.  The veterans discharge certificate, which 
was signed by the veteran, lists his physical condition when 
discharged as unknown.  There is no evidence recorded 
during service or shortly thereafter to indicate that any 
symptoms the veteran experienced during service represented a 
worsening of the underlying flat foot disorder or the left 
foot disorder rather than a temporary exacerbation of 
symptoms.  His testimony as to post-service problems does not 
establish an increase in the underlying pathology and may 
simply reflect problems due to the type of work he was doing.  
Furthermore, even though the veteran left the railroad in 
1944, his own statements at the February 1995 VA neurological 
examination show that he was able to work until the late 
1970s in spite of his flat feet and separate left foot 
disorder.  Moreover, the only medical evidence on file 
concerning the condition of the veterans feet are the 
February 1995 VA examinations, which were conducted more than 
50 years after his discharge from service.  In short, for the 
Board to find based on the evidence of record that the 
veterans preexisting flat feet and left foot disorder were 
aggravated by his military to service would be to resort to 
nothing more than pure speculation.  An award of service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (1997); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

The Board also notes the veterans testimony that he was 
reportedly informed that he was given a disability discharge.  
As stated above, the veterans discharge documents list the 
reason for his discharge as Convenience of the 
Government, pursuant to Army Regulation No. 615-360 Section 
X.  A different section of that regulation discusses 
discharge based upon medical disabilities.  See AR 615-360, 
Section II (November 1942).  With respect to the veterans 
testimony about the abbreviate CDD, the Board notes that 
this abbreviation does represent Certificate of Disability 
Discharge.  However, the Board could not find this 
abbreviation upon review of the discharge documents of 
record.  Additionally, a review of these documents does not 
show that the veteran was awarded disability pay upon his 
discharge.  Thus, the Board must find that the evidence on 
file does not support the veterans contention that he 
received a disability discharge.  Even if he had been 
discharged because of disability of his feet, this fact would 
not necessarily establish that the disability of his feet was 
aggravated by service.

As a grant of service connection for flat feet and a separate 
left foot disorder would be based on nothing more than pure 
speculation, the Board must conclude that the claim is not 
well-grounded and must be denied.  As the appellant has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of this claim is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It is noted that the RO did not specifically deny the 
appellants claim on the basis of it not being not well-
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veterans claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
In light of the veteran's failure to meet the initial burden 
of the adjudication process, the Board concludes that he has 
not been prejudiced by the decision herein.  Meyer v. Brown, 
9 Vet.App. 425, 432 (1996).  

The Board also concludes that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for a left foot disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
